DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an epoxy compound having a 5-membered aromatic heterocyclic ring, or an epoxy resin composition comprising the epoxy compound, classified in C08L63/00.
II. Claim 13-18, drawn to a semiconductor device comprising a cured product of the epoxy resin composition, or an electronic device comprising a cured product of the epoxy resin composition, or an article comprising a cured product of the epoxy resin composition, classified in H01L 31/00, C08L63/00.
III. Claims 19-20, drawn to a method of preparing an article comprising providing the epoxy resin composition, classified in C08L63/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect because the epoxy resin composition of claim 10 comprises the epoxy compound and a curing agent, which is not necessarily present in the semiconductor device, the electronic device, or the article comprising a cured product of the epoxy resin composition because the epoxy resin composition would have been consumed in a curing reaction. Also, the semiconductor device, the electronic device, or the article comprises a substrate, and a cured product of the epoxy resin composition, which are not necessarily present in the epoxy resin composition of claim 10. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as a method comprising polymerizing the epoxy compound of claim 1 with a chain extending compound by reacting the epoxy compound with a chain extending compound, or a method comprising injecting the composition of claim 10 into a mold, curing the composition, and removing the cured composition from the mold to provide a hardened article.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product because the semiconductor device of claim 13 comprises a semiconductor, which would not necessarily be produced by the method of claim 19. Also, the electronic device of claim 15 comprises an electronic component, which would not necessarily be produced by the method of claim 19. Also, the article of claim 17 can comprise a sealing portion, a reinforcement portion, or an attachment portion, which would not necessarily be produced by the method of claim 19.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have separate classification in some cases, which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as searching different classes/subclasses or employing different search queries because the inventions are independent and distinct from each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Leah M. Reimer on 11/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (US 2005/0213009 A1).
Regarding claims 1-2, Yanai teaches a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 or a formula (1-2-200) that is 
    PNG
    media_image2.png
    64
    589
    media_image2.png
    Greyscale
 wherein m and n are integers of 1-20 [0088], which reads on an epoxy compound having a 5-membered aromatic heterocyclic ring represented by Formula 1 wherein, in Formula 1, M1 and M2 are each independently an arylene group represented by Formula 3a, wherein, in Formula 3a, R1, R2, R3, and R4 are each independently a hydrogen, M3 are each independently a heteroarylene group represented by Formula 4n, L1 and L2 are each independently -O-, -S-, -C(=O)-, -S(=O)-, -C(=O)O-, -O-C(=O)O-, -(CH2)2-C(=O)-, -CH=CH-C(=O)-, -CH=N-, -NH-C(=O)O-, -C(=O)-NH-, or -OC(=O)-NH-S(=O)O-, E1 and E2 are each independently an epoxy-containing group, a1 and a2 are each independently an integer that is 1, where the sum of a1 and a2 is 2, and b1 and b2 are each independently 0 as claimed in claim 1, wherein the epoxy compound represented by Formula 1 is represented by Formula 5d wherein, in Formula 5d, M1 and M2 are each independently an arylene group represented by Formula 3a, M3 is a heteroarylene group represented by Formula 4n, L7 and L8 are each independently -O-, -C(=O)-, -C(=O)O-, or -O-C(=O)O-, and E1 and E2 are each independently an epoxy-containing group as claimed in claim 2.
Regarding claims 3-4, Yanai meets the limitation wherein the epoxy compound represented by Formula 2 is represented by one of Formulae 6a to 6f as claimed in claim 3, wherein A1 is as claimed in claim 4, because claims 3-4 do not limit the epoxy compound to being represented by Formula 2 if the epoxy compound is represented by Formula 1, and Yanai’s teachings read on the epoxy compound being represented by Formula 1 as explained above for claim 1.
Regarding claim 8, Yanai meets the limitation wherein the epoxy compound represented by Formula 2 is represented by one of Formulae 12a to 12r and 13a to 13r as claimed because claim 8 does not limit the epoxy compound to being represented by Formula 2 if the epoxy compound is represented by Formula 1, and Yanai’s teachings read on the epoxy compound being represented by Formula 1 as explained above for claim 1.
Regarding claim 9, the Office recognizes that all of the claimed physical properties are not positively taught by Yanai, namely wherein a melting point of the epoxy compound represented by Formula 1 or Formula 2 is about 30 °C to about 200 °C. However, Yanai teaches all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy compound represented by Formula 1 as explained above. Furthermore, the instant application recites that a melting point of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, about 200 °C or lower, about 195 °C or lower, about 190 °C or lower, or about 185 °C or lower [0054], and that a melting point of the epoxy compound represented by Formula 1 or Formula 2 may be, for example, about 30 °C to about 200 °C, about 50 °C to about 200 °C, about 80 °C to about 195 °C, about 100 °C to about 190 °C, or about 120 °C to about 185 °C [0054]. Therefore, the claimed physical properties would naturally arise from the epoxy compound of Yanai. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 10, Yanai teaches that the formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 or the formula (1-2-200) that is 
    PNG
    media_image2.png
    64
    589
    media_image2.png
    Greyscale
 is a preferred compound of a formula (1-2) [0085]. Yanai teaches a liquid crystal composition comprising a compound with oxiranyl as the first component [0022] that is the compound of the formula (1-2) [0023], wherein the liquid crystal composition further comprises a polymerization initiator [0098], wherein the composition comprises an ordinary photo-cationic polymerization initiator [0099], wherein the composition has a rapid curing property by UV irradiation in air [0062], which reads on an epoxy resin composition comprising the epoxy compound of claim 1, and a curing agent as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US 2005/0213009 A1) as applied to claim 1.
Regarding claims 5-6, Yanai teaches a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 or a formula (1-2-200) that is 
    PNG
    media_image2.png
    64
    589
    media_image2.png
    Greyscale
 wherein m and n are integers of 1-20 [0088], which optionally reads on wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 7a or 7c wherein, in Formula 7a and 7c, and Ra and Rb are each independently hydrogen as claimed in claim 5, which reads on wherein M1 and M2 are each independently at least one arylene group represented by Formula 8a as claimed in claim 6, and which optionally reads on wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 9a or 9c as claimed in claim 6.
Yanai does not teach a specific embodiment wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 7a to 7d as claimed in claim 5, and wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 9a to 9d as claimed in claim 6. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yanai’s m and n in Yanai’s formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 or Yanai’s formula (1-2-200) that is 
    PNG
    media_image2.png
    64
    589
    media_image2.png
    Greyscale
 to be integers of 1, which would read on wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 7a or 7c wherein, in Formula 7a and 7c, and Ra and Rb are each independently hydrogen as claimed in claim 5, wherein E1 and E2 are each independently an epoxy-containing group represented by Formula 9a or 9c as claimed in claim 6. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Yanai teaches that it has been desirable to develop a photopolymerizable liquid crystal composition which, in terms of properties before curing, has a nematic phase at room temperature, has a wide nematic phase, exhibits satisfactory orientation properties and has rapid curing properties by UV irradiation in air, and in terms of properties after curing, has a suitable Δn for optical designs, has transparency and exhibits heat and humidity resistance [0009], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art. Yanai teaches that the compounds of their invention have, as properties before curing, a wide nematic phase range, satisfactory orientation properties and high compatibility with other liquid crystal compounds, and allow adjustment of Δn, the lower limit and the upper limit to suit the purpose, while they have as properties after curing, transparency, heat resistance, humidity resistance, and excellent adhesion with various base materials [0065], and that the compound has a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 or a formula (1-2-200) that is 
    PNG
    media_image2.png
    64
    589
    media_image2.png
    Greyscale
 wherein m and n are integers of 1-20 [0088], which encompasses 1, which means that that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).
Regarding claim 7, Yanai teaches the epoxy compound of claim 1 as explained above. Yanai teaches a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 wherein m and n are integers of 1-20 [0088]. Yanai teaches that formula (1-2-199) is a preferred compound of a formula (1-2) [0085], and that formula (1-2) is 
    PNG
    media_image3.png
    128
    677
    media_image3.png
    Greyscale
 [0023], wherein R2 is optionally independently hydrogen, Z1 is optionally independently a single bond or -O-, Z2 is optionally independently a single bond or C1-30 alkylene, wherein any -CH2- in the group may be replaced with -O-, Z3 is optionally independently a single bond, and p is optionally an integer of 2 [0024], A1 is optionally a ring that is 
    PNG
    media_image4.png
    89
    126
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    97
    175
    media_image5.png
    Greyscale
 [0029], wherein, X1 is optionally independently hydrogen [0030]. Yanai teaches that optionally Z3 is independently a single bond, -COO-, or -OCO- [0024], which suggests modifying Yanai’s formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 by selecting Yanai’s m and n to be 1, by inserting -OCO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
, and by inserting -COO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
, which suggests wherein the epoxy compound represented by Formula 1 is represented by Formula 11n as claimed.
Yanai does not teach a specific embodiment wherein the epoxy compound represented by Formula 1 is represented by one of Formulae 10a to 10o and 11a to 11r. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Yanai’s m and n in Yanai’s formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 to be integers of 1. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Yanai teaches that it has been desirable to develop a photopolymerizable liquid crystal composition which, in terms of properties before curing, has a nematic phase at room temperature, has a wide nematic phase, exhibits satisfactory orientation properties and has rapid curing properties by UV irradiation in air, and in terms of properties after curing, has a suitable Δn for optical designs, has transparency and exhibits heat and humidity resistance [0009], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art. Yanai teaches that the compounds of their invention have, as properties before curing, a wide nematic phase range, satisfactory orientation properties and high compatibility with other liquid crystal compounds, and allow adjustment of Δn, the lower limit and the upper limit to suit the purpose, while they have as properties after curing, transparency, heat resistance, humidity resistance, and excellent adhesion with various base materials [0065], and that the compound has a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 wherein m and n are integers of 1-20 [0088], which encompasses 1, which means that that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).
Yanai does not teach a specific embodiment wherein the epoxy compound represented by Formula 1 is represented by one of Formulae 10a to 10o and 11a to 11r. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify Yanai’s formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 by inserting -OCO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
, and by inserting -COO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Yanai teaches that it has been desirable to develop a photopolymerizable liquid crystal composition which, in terms of properties before curing, has a nematic phase at room temperature, has a wide nematic phase, exhibits satisfactory orientation properties and has rapid curing properties by UV irradiation in air, and in terms of properties after curing, has a suitable Δn for optical designs, has transparency and exhibits heat and humidity resistance [0009], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art. Yanai teaches that the compounds of their invention have, as properties before curing, a wide nematic phase range, satisfactory orientation properties and high compatibility with other liquid crystal compounds, and allow adjustment of Δn, the lower limit and the upper limit to suit the purpose, while they have as properties after curing, transparency, heat resistance, humidity resistance, and excellent adhesion with various base materials [0065], and that the compound has a formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 wherein m and n are integers of 1-20 [0088], that formula (1-2-199) is a preferred compound of a formula (1-2) [0085], that formula (1-2) is 
    PNG
    media_image3.png
    128
    677
    media_image3.png
    Greyscale
 [0023], wherein R2 is optionally independently hydrogen, Z1 is optionally independently a single bond or -O-, Z2 is optionally independently a single bond or C1-30 alkylene, wherein any -CH2- in the group may be replaced with -O-, Z3 is optionally independently a single bond, and p is optionally an integer of 2 [0024], A1 is optionally a ring that is 
    PNG
    media_image4.png
    89
    126
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    97
    175
    media_image5.png
    Greyscale
 [0029], wherein, X1 is optionally independently hydrogen [0030], and that optionally Z3 is independently a single bond, -COO-, or -OCO- [0024], which suggests modifying Yanai’s formula (1-2-199) that is 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 by inserting -OCO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
, and by inserting -COO- between the 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
 and 
    PNG
    media_image1.png
    60
    2
    media_image1.png
    Greyscale
, which means that that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).
Therefore, Yanai renders obvious wherein the epoxy compound represented by Formula 1 is represented by Formula 11n as claimed

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (US 2005/0213009 A1) as applied to claim 10, and further in view of Hefner et al. (US 5,290,887, cited in IDS).
Regarding claim 11, Yanai teaches the epoxy resin composition of claim 10 as explained above.
Yanai does not teach that the epoxy resin composition further comprises a filler, wherein the filler is an inorganic filler, an organic filler, or a combination thereof. However, Hefner teaches fillers that are present with epoxy resins (21:15-19), wherein the fillers are inorganic fillers (21:46-50), or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof (21:46-54), wherein the epoxy resins are present with at least one suitable curing agent (2:45-53). Yanai and Hefner are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising an epoxy compound and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hefner’s fillers that are inorganic fillers or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof to modify Yanai’s liquid crystal composition, which would read on the epoxy resin composition of claim 10 further comprising a filler, wherein the filler is an inorganic filler, or organic filler, or a combination thereof as claimed. One of ordinary skill in the art would have been motivated to do so because Yanai teaches that the fillers that are inorganic fillers or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof are beneficial for being reinforcing materials (21:46-54), and for being useful in the presence of epoxy resins (21:15-19) that are useful in the presence of at least one suitable curing agent (2:45-53), which would have been beneficial for proving reinforcement for Yanai’s liquid crystal composition because Hefner’s epoxy resin composition is similar in composition to Yanai’s liquid crystal composition because Yanai teaches that the liquid crystal composition comprising a compound with oxiranyl as the first component [0022] that is the compound of the formula (1-2) [0023], a polymerization initiator [0098], and an ordinary photo-cationic polymerization initiator [0099], and that the composition has a rapid curing property by UV irradiation in air [0062].
Regarding claim 12, Yanai does not teach wherein an amount of the filler is in a range of about 20 weight% to about 99 weight%, each based on the total weight of the epoxy resin composition. However, Hefner teaches fillers that are present with epoxy resins (21:15-19), wherein the fillers are inorganic fillers (21:46-50), or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof (21:46-54), wherein the fillers are employed in amounts most suitably from about 40 to about 60 percent by weight based upon the weight of the total composition (21:60-64), wherein the epoxy resins are present with at least one suitable curing agent (2:45-53). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hefner’s fillers that are inorganic fillers or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof to modify Yanai’s liquid crystal composition, and to use Hefner’s fillers in amounts that are from about 40 to about 60 percent by weight based upon the weight of the liquid crystal composition as suggested by Hefner, which would read on wherein an amount of the filler is in a range of about 40 weight% to about 60 weight%, each based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Yanai teaches that the fillers that are inorganic fillers or reinforcing materials that are synthetic fibers that are nylon, rayon, cotton, aramid, polyalkylene terephthalates, polyethylene, polypropylene, polyesters, or combinations thereof are beneficial for being reinforcing materials (21:46-54), and for being useful in the presence of epoxy resins (21:15-19) that are useful in the presence of at least one suitable curing agent (2:45-53), and that the fillers are most suitably employed in amounts from about 40 to about 60 percent by weight based upon the weight of the total composition (21:60-64), which would have been beneficial for proving reinforcement for Yanai’s liquid crystal composition because Hefner’s epoxy resin composition is similar in composition to Yanai’s liquid crystal composition because Yanai teaches that the liquid crystal composition comprising a compound with oxiranyl as the first component [0022] that is the compound of the formula (1-2) [0023], a polymerization initiator [0098], and an ordinary photo-cationic polymerization initiator [0099], and that the composition has a rapid curing property by UV irradiation in air [0062].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767